



Amended and Restated Employment Agreement


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is made and
entered into effective as of January 1, 2020 (the “Effective Date”), by and
between CARDINAL ETHANOL, LLC (the "Company"), an Indiana limited liability
company, and JEFFREY PAINTER ("Employee"), a resident of the state of Indiana.


WHEREAS, the Company owns a facility in Union City, Indiana where it (i)
produces and sells ethanol, distillers grains and corn oil; and (ii) procures,
transports and sells grain commodities (collectively the “Business of Cardinal
Ethanol”);


WHEREAS, the parties agree and acknowledge the Business of Cardinal Ethanol is a
highly competitive one, both inside of and outside the state of Indiana;


WHEREAS, the parties agree and acknowledge that the Company has, is and will
likely continue to develop valuable confidential techniques and valuable
proprietary, trade secret and confidential information, forms and methods for
use in the Business of Cardinal Ethanol and Employee agrees and acknowledges
that Employee has, is and will continue to have, access to said valuable
techniques and employ said valuable proprietary, trade secret and confidential
information, forms and methods;


WHEREAS, as a condition of continued employment of Employee by the Company, the
parties mutually agree that secrecy is required in connection with the Business
of Cardinal Ethanol and in connection with the identity of the Company’s
confidential, proprietary and trade secret information, and that accordingly, it
is vital that the Company be protected from direct or indirect competitions from
Employee during his employment and for a reasonable period of time thereafter;
and


WHEREAS, the Company and Employee desire to enter into this Agreement to amend
and restate the Employment Agreement between the Company and Employee dated
January 22, 2007, and set forth the terms and conditions of the continued
employment relationship between the Company and Employee.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


1.    DUTIES. The Company hereby employs Employee and Employee hereby accepts
continued employment as an at will employee, upon the terms and conditions set
forth in this Agreement. Employee shall be the President and Chief Executive
Officer of the Company and shall report directly to the Company’s Board of
Directors (“Board”). Employee shall perform all duties incident to these
positions for the Company, as well as any other duties as may from time to time
be assigned by the Board or its designee, and agrees to abide by all policies,
practices, procedures, or rules of the Company including but not limited to the
Company’s Code of Ethics as it may be amended by the Company from time to time.


2.    TERM. Employee’s initial term of employment under this Agreement shall
commence on the Effective Date and shall continue thereafter for a period of one
year (the “Initial Term”) and shall thereafter automatically renew on each
one-year anniversary thereafter for successive one-year renewal terms (each a
“Renewal Term”) unless otherwise terminated by either party as set forth in
paragraph 10 below or as otherwise provided in this Agreement (the Initial Term
and each Renewal Term, collectively, the “Term”).
  
3.    EXCLUSIVE SERVICES AND BEST EFFORTS. Employee agrees to devote his best
efforts, energies and skill to the discharge of the duties and responsibilities
attributable to his position, and





--------------------------------------------------------------------------------





to this end he will devote his reasonable full time and attention to the
business and affairs of the Company. Employee also agrees that he shall not take
personal advantage of any business opportunities that arise during his
employment and that may benefit the Company. All material facts regarding such
opportunities must be promptly reported to the Company for consideration by the
Company.


4.    COMPENSATION. During his employment with the Company hereunder, the
Company shall pay Employee an annual base salary (“Base Salary”). Such Base
Salary shall be payable in equal installments at such payment intervals as are
the usual custom of the Company, but not less often than monthly. The Base
Salary and any increases during Employee’s employment hereunder shall be subject
to Employee’s performance and the Company’s compensation policies and shall be
reviewed and determined by the Compensation Committee and the Board not less
than annually.


5.    INCENTIVE COMPENSATION PLANS. In addition to Employee’s Base Salary,
Employee shall be entitled to participate in any and all employee incentive
compensation plans established by the Company from time to time. Employee shall
be required to comply with the conditions attendant to such plans and shall
comply with and be entitled to compensation only in accordance with the terms
and conditions of such plans as they may be amended from time to time.


6.    EXPENSES. During the period of employment, the Company shall furnish
Employee with an office and with such other equipment, supplies, reimbursement
for reasonable business expenses, including, without limitation, travel expenses
as Employee may reasonably require for the performance of his duties hereunder,
as determined by the Board in its sole discretion.
 
7.    BENEFIT PLANS. During Employee’s employment hereunder and as otherwise
provided herein, Employee shall be entitled to participate in any and all
employee welfare and health benefit plans (including, but not limited to life
insurance, health and medical, dental, and disability plans) established by the
Company from time to time. Employee shall be required to comply with the
conditions attendant to coverage by such plans and shall comply with and be
entitled to benefits only in accordance with the terms and conditions of such
plans as they may be amended from time to time. Nothing herein contained shall
be construed as requiring the Company to establish or continue any particular
benefit plan in discharge of its obligations under this Agreement.


8.    PAID TIME OFF AND OTHER FRINGE BENEFITS. Employee shall be entitled to
paid time off (“PTO”) per the Company’s PTO policy established by the Company
from time to time, plus holidays as designated by the Company in its sole
discretion. Employee shall be entitled to participate in all fringe benefit
programs that may be authorized or adopted from time to time by the Company,
including but not limited to the Company’s 401(k) plan, provided however, the
participation of Employee in the programs offered by the Company shall be
subject to the eligibility standards of each such program.


9.    DEDUCTIONS FROM SALARY AND BENEFITS. The Company may withhold from any
compensation or benefits payable to Employee or made pursuant to this Agreement
all federal, state, local, and other taxes and other amounts as permitted or
required by law, rule, or regulation.


10.    TERMINATION. The parties acknowledge and agree that Employee’s employment
hereunder is at will and as such may be terminated either by Employee or Company
at any time without Cause with 60 days written notice to the other party. The
parties further acknowledge and agree that: (i) Employee’s employment hereunder
shall immediately terminate upon Employee’s death or disability (which, for
purposes of this Agreement, “disability” shall mean any physical or mental
impairment that prevents Employee from performing the essential functions of his
position with or without accommodation); (ii) the Company shall have the right
to terminate Employee’s employment immediately for “Cause”; and (iii) the





--------------------------------------------------------------------------------





Company shall have the right to terminate Employee’s employment immediately upon
a “Change of Control”. If terminated for Cause, Employee shall not be entitled
to any severance pay or any other compensation other than compensation earned to
date of the termination. For purposes of this Agreement, “Cause” shall have the
following meaning:


A.
Employee’s failure to perform the material duties of his position as assigned by
the Company’s Board which remains uncorrected for a period of thirty-days
following written notice to Employee by the Company of such failure;



B.
Employee’s conviction of a felony;



C.
Employee’s breach of any material provision of this Agreement which remains
uncorrected for thirty (30) days following written notice to Employee by the
Company;



D.
Misconduct in connection with the performance of any of Employee’s duties,
including, without limitation, misappropriation of funds or property of the
Company, securing or attempting to secure personally any profit in connection
with any transaction entered into on behalf of the Company, misrepresentation to
the Company, or any violation of law or regulations on Company premises or to
which the Company is subject;



E.
Commission by Employee of dishonesty, theft, or unethical business conduct or
conduct that impairs or injures the reputation and good will of the Company or
otherwise harms the Company in a material manner;



F.
Disloyalty by Employee or failure to cooperate in any investigation by or on
behalf of the Company;



G.
Failure by Employee to devote his full time and best efforts to the Company's
business and affairs; or



H.
Failure to abide by or intentional disregard of material policies and procedures
of the Company.



11.    PAYMENT UPON TERMINATION WITHOUT CAUSE. In the event Employee’s
employment hereunder is terminated by the Company without Cause, as set forth in
paragraph 10 above, then, the Company, will:


A.
Pay Employee an amount equal to four weeks of Employee’s then current Base
Salary plus an additional one week of Employee’s then current Base Salary for
every full year of Employee’s employment with the Company calculated as of the
date of termination (the “Severance Payment”);

 
B.
Reimburse Employee for the monthly COBRA premium paid by Employee for himself
and his dependents if Employee is eligible to receive COBRA continuation
coverage and timely and properly elects continuation coverage under COBRA.
Employer may at its option elect to pay the premium directly to the insurer.
Employee shall be eligible to receive such reimbursement until the earliest of:
(i) the six month anniversary of the date of termination; (ii) the date Employee
is no longer eligible to receive COBRA continuation coverage; and (iii) the date
on which Employee becomes eligible to receive substantially similar coverage
from another employer; and








--------------------------------------------------------------------------------





C.
Pay Employee any amounts earned but not yet paid pursuant to the Company’s
incentive compensation plan, prorated based on the portion of that year that
Employee remained employed. The timing of payment for amounts due under the
incentive compensation plan will be determined under the terms of the plan.



Except as otherwise provided herein, the Company will pay the Severance Payment
in the form of continuation of Employee’s salary until such time as the
Severance Payment is paid in full. Payment of the Severance Payment will begin
within 60 days following the effective date of the termination contingent upon
Employee’s execution of an enforceable Separation and Release Agreement that is
mutually agreed upon by Employee and the Company. In the event this 60-day
period spans two calendar years, the Company shall commence payment in the later
year. Notwithstanding anything in this Agreement to the contrary, the Company
shall not be obligated to make any of the payments set forth in this paragraph
11 in the event that (i) Employee’s employment hereunder terminates upon
Employee’s death or disability; (ii) Employee receives such payments pursuant to
a Change in Control, as set forth in paragraph 12 below; or (iii) Employee’s
employment hereunder is terminated by the Employee.


12.    CHANGE OF CONTROL. If during Employee’s employment hereunder, a Change of
Control occurs, then the Company, will pay Employee the amounts set forth in
paragraph 11 above within 60 days, except as otherwise provided herein,
following the effective date of the Change of Control contingent upon Employee’s
execution of an enforceable Separation and Release Agreement that is mutually
agreed upon by Employee and the Company. In the event this 60-day period spans
two calendar years, the Company shall make payment in the later year.


For purposes of determining whether a Change of Control shall have occurred, the
following definition shall be applicable:


i.
The date any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of membership units of the
Company possessing fifty percent or more of the total voting power of the
Company; or

ii.
The date one person (or more than one person acting as a group) acquires
ownership of membership units of the Company that, together with membership
units owned by such person or group, constitute more than seventy-five percent
of the total fair market value or total voting power of the membership units of
the Company; or

iii.
The date any person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than eighty percent of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions.



Notwithstanding anything in this Agreement to the contrary, the Company shall
not be obligated to make the payments to Employee pursuant to paragraph 11 or 12
in the event that this Agreement is binding on, or is assumed by, the Company or
its successors following the Change of Control.


13.    RESTRICTIVE COVENANTS.


(a)    Non-Competition/Non-Interference/Non-Solicitation. Employee agrees that
during his employment and for a period of two (2) years after Employee’s
termination from employment with the Company regardless of the reason (the
“Restricted Period”), Employee will not, directly or indirectly, by or for
himself or through others work for, promote, manage, operate, control,
participate in, render advice to,





--------------------------------------------------------------------------------





own, or have any right to or interest in any other business operating within a
one hundred (100) mile radius of the Company located in Union City, Indiana (the
“Territory”) whose business is similar to, or is in competition with the
Business of Cardinal Ethanol. Employee further agrees that, during the
Restricted Period, Employee will not, directly or indirectly, by or for himself
or any other person or entity, (i) call upon, solicit, divert, take away or
accept business from any of the customers or suppliers of the Company in
connection with any business operating within the Territory whose business is
similar to, or is in competition with the Business of Cardinal Ethanol; or (ii)
solicit for employment, retain or employ any present employee of the Company, or
request, induce or advise any employee to leave the employ of or cease
affiliation with the Company in connection with any business operating within
the Territory whose business is similar to, or is in competition with the
Business of Cardinal Ethanol. In addition, Employee agrees that he will not at
any time, directly or indirectly, by or for himself or any other person or
entity, interfere with the business relationships of or disparage the good name
or reputation of the Company.


(b).    Confidentiality. During his employment hereunder and thereafter,
Employee shall treat and keep secret all matters relating directly or indirectly
to the Business of Cardinal Ethanol, including but not limited to, the content
of all manuals, memoranda, production statements, sales records, business
methods, systems and forms, production records, billing rates, cost rates,
employee salaries and work histories, customer and supplier lists, mailing
lists, processes, inventions, technology, software, formulas, job production and
cost records, special terms with suppliers or customers or any other information
relative to any past, present or prospective customers, whether in electronic
form or otherwise, as completely confidential information entrusted to Employee
solely for use in capacity as President and CEO of the Company. Employee further
agrees not to keep and/or use any confidential information or furnish, make
available or otherwise divulge any such information to any person during or
after Employee’s employment with the company, unless specifically instructed to
do so in writing by the Board.


Notice of Immunity Under Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other provision
of this Agreement: (i) Employee will not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that: (A) is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding. (ii) if Employee files a lawsuit for retaliation by Company
for reporting a suspected violation of law, Employee may disclose Company’s
trade secrets to Employee’s attorney and use the trade secret information in the
court proceeding if Employee: (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.
(c)    Intellectual Property. The Company has hired Employee to work full time
so anything Employee produces during his employment and is related to his
employment is the property of the Company. Any writing, invention, design,
system, process, development or discovery conceived, developed, created, or made
by Employee, alone or with others, during the period of his employment hereunder
and applicable to the business of the Company, whether or not patentable,
registrable, or copyrightable shall become the sole and exclusive property of
the Company. Employee shall disclose the same promptly and completely to the
Company and shall, during the period of his employment hereunder and at any time
from time to time hereafter, (i) execute all documents requested by the Company
for vesting in the Company the entire right, title and interest in and to the
same; (ii) execute all documents requested by the Company for filing such
applications for and procuring patents, trademarks, service marks or copyrights
as the Company, in its sole discretion, may desire to prosecute; and (iii) give
the Company all assistance it may reasonably require, including the giving of
testimony in any suit, action, investigation or other proceeding, in order to
obtain, maintain, and protect the Company's right therein and thereto.





--------------------------------------------------------------------------------





14.    POST-EMPLOYMENT OBLIGATIONS. All records, files, lists, including
computer generated lists, drawings, documents, equipment and similar items
relating to the Company's business that Employee shall prepare or receive from
the Company shall remain the Company's sole and exclusive property. Upon
termination of this Agreement, Employee shall promptly return to the Company all
property of the Company in his possession. Employee further represents that he
will not copy or cause to be copied, print out, or cause to be printed out any
software, documents or other materials originating with or belonging to the
Company. Employee additionally represents that, upon termination of his
employment with the Company, he will not retain in his possession any such
software, documents or other materials. Employee agrees that both during and
after his employment he shall, at the request of the Company, render all
assistance and perform all lawful acts that the Company considers necessary or
advisable in connection with any litigation involving the Company or any
director, officer, employee, shareholder, agent, representative, consultant,
client, or vendor of the Company.
15.    ENFORCEMENT. Employee acknowledges that his position with the Company is
special, unique, and intellectual in character and his position in the Company
will place him in a position of confidence and trust with employees, suppliers
and customers of the Company. Employee agrees that the restrictions and
obligations placed on Employee as set forth in Paragraphs 13 and 14 are
reasonable and necessary to protect the goodwill of the Company. If any of the
covenants set forth therein are deemed to be invalid or unenforceable based upon
the duration or otherwise, the parties contemplate that such provisions shall be
modified to make them enforceable to the fullest extent permitted by law. In the
event of a breach or threatened breach by Employee of the provisions set forth
in Paragraphs 13 and 14, Employee acknowledges that the Company will be
irreparably harmed and that monetary damages shall be an insufficient remedy to
the Company. Therefore, Employee consents to enforcement of Paragraphs 13 and 14
by means of temporary or permanent injunction and other appropriate equitable
relief in any competent court, in addition to any other remedies the Company may
have under this Agreement or otherwise.
16.    SURVIVAL OF PROVISIONS.    Subject to the limitations and other
provisions of this Agreement: (a) the representations and warranties of the
parties contained herein shall survive the expiration or termination of this
Agreement or Employee’s employment with the Company; and (b) Sections 13, 14,
15, 16, and 17 of this Agreement, as well as any other provision that, in order
to give proper effect to its intent, shall survive the expiration or termination
of this Agreement or Employee’s employment with the Company.
17.    REPRESENTATIONS AND WARRANTIES OF EMPLOYEE. Employee hereby represents
and warrants to the Company as follows: (i) Employee has the legal capacity and
unrestricted right to execute and deliver this Agreement and to perform all of
his obligations hereunder; (ii) the execution and delivery of this Agreement by
Employee and the performance of his obligations hereunder will not violate or be
in conflict with any fiduciary or other duty, instrument, agreement, document,
arrangement, or other understanding to which Employee is a party or by which he
is or may be bound or subject; and (iii) Employee is not a party to any
instrument, agreement, document, arrangement, or other understanding with any
person (other than the Company) requiring or restricting the use or disclosure
of any confidential information or the provision of any employment, consulting
or other services.
18.    GOVERNING LAW; JURISDICTION. This Agreement shall be governed by,
construed and enforced in according with the laws of the State of Indiana,
without regard to the conflicts of law rules of Indiana. Each of the parties
hereto hereby irrevocably consents and submits to the jurisdiction of the
District Court of the state of Indiana in Randolph County, Indiana, in
connection with any suit, action, or other proceeding concerning the
interpretation or enforcement of this Agreement. Employee waives and agrees not
to assert any defense that the court lacks jurisdiction, venue is improper,
inconvenient forum or





--------------------------------------------------------------------------------





otherwise. Employee waives the right to a jury trial and agrees to accept
service of process by certified mail at Employee's last known address.
19.    CODE SECTION 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations issued thereunder ("Section 409A"), including the exceptions
thereto, and shall be construed and administered in accordance with such intent.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. Any payments to be made under this
Agreement in connection with a termination of employment shall only be made if
such termination of employment constitutes a "separation from service" under
Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Employee on account of non-compliance with Section 409A.
20.    SUCCESSORS AND ASSIGNS. Neither this Agreement, nor any of Employee's
rights, powers, duties or obligations hereunder, may be assigned by Employee.
This Agreement shall be binding upon and inure to the benefit of Employee and
his heirs and legal representatives and the Company and its successors.
Successors of the Company shall include, without limitation, any company or
companies acquiring, directly or indirectly, all or substantially all of the
assets of the Company, by merger, consolidation, purchase, lease or otherwise,
and such successor shall thereafter be deemed "the Company" for the purpose
hereof.
21.    WAIVER. Any waiver or consent from the Company with respect to any term
or provision of this Agreement or any other aspect to Employee's conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of the
Company at any time or times to require performance of, or to exercise any of
its powers, rights or remedies with respect to any term or provision of this
Agreement or any other aspect of Employee's conduct or employment in no manner
(except as otherwise expressly provided herein) shall affect the Company's right
at a later time to enforce any such term or provision.
22.    NOTICES. All notices, requests, demands, and other communications
hereunder must be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by first class,
certified mail, return receipt requested, postage and registry fees prepaid, to
the applicable party at such party’s last-known address. Addresses may be
changed by notice in writing signed by the addressee.
23.    AMENDMENT. No amendment or modification of this Agreement shall be valid
or effective, unless in writing and signed by the parties to this Agreement.
24.    ENTIRE AGREEMENT. This Agreement embodies the entire agreement of the
parties hereto with respect to its subject matter and merges with and supersedes
all prior discussions, agreements, commitments, or understandings of every kind
and nature relating thereto, whether oral or written, between Employee and the
Company. Neither party shall be bound by any term or condition other than as is
expressly set forth herein. Notwithstanding the foregoing, the parties
acknowledge that Employee’s Retention Agreement dated February 27, 2019 is
supplemental to this Agreement and shall remain in full force and effect through
the Retention Period set forth therein.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Employee have executed this Agreement
effective as of the Effective Date.




COMPANY:                        EMPLOYEE:             


CARDINAL ETHANOL, LLC
/s/Jeffrey Painter                
Jeffrey Painter


By: /s/Robert Davis                        
Robert Davis, Chairman





